760 N.W.2d 465 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lamar SIMSON, Defendant-Appellant.
Docket No. 137074. COA No. 271415.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the July 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to expand the record is DENIED as unnecessary; the transcript in question was already part of the lower court record.